                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA



    SOVEREIGN IÑUPIAT FOR A LIVING
    ARCTIC, et al.,

                   Plaintiffs,
          v.

    BUREAU OF LAND MANAGEMENT, et                       Case No. 3:20-cv-00290-SLG
    al.,

                   Defendants,

          and

    CONOCOPHILLIPS ALASKA, INC., et
    al.,

                   Intervenor-Defendants.


           ORDER RE STATE OF ALASKA’S MOTION TO INTERVENE

        Before the Court at Docket 92 is the State of Alaska’s Motion to Intervene

pursuant to Federal Rule of Civil Procedure 24. Plaintiffs responded with a non-

opposition to the motion at Docket 94.1 Federal Defendants take no position on

the motion. Intervenor-Defendants do not oppose the motion.

        Good cause being shown, it is ORDERED that the motion to intervene is

GRANTED. The State of Alaska (State) is hereby admitted into this litigation as



1
 The Court notes Plaintiffs’ statement that the timing of the State’s intervention may necessitate
an extension and/or overlength request for Plaintiffs’ reply.



         Case 3:20-cv-00290-SLG Document 96 Filed 05/06/21 Page 1 of 2
an intervenor-defendant with full rights of participation. The State shall file a clean

copy of its Answer within 7 days of this order (see Docket 92-2).

       Dated this 6th day of May, 2021 at Anchorage, Alaska.

                                                    /s/ Sharon L. Gleason
                                                    UNITED STATES DISTRICT JUDGE




Case No. 3:20-cv-00290-SLG, Sovereign Iñupiat for a Living Arctic, et al. v. BLM, et al.
Order re State of Alaska’s Motion to Intervene
Page 2 of 2
         Case 3:20-cv-00290-SLG Document 96 Filed 05/06/21 Page 2 of 2
